 



Exhibit 10.14
AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT FOR ROBERT C. BOUCHER, JR.
     THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Contract dated
March 1, 2002 (the “Employment Contract”), is dated effective as of May 24,
2004, by and between Robert C. Boucher, Jr., an individual, hereinafter referred
to as “Executive”, and Synagro Technologies, Inc, a Delaware corporation,
hereinafter referred to as “Synagro” or the “Company.”
     WHEREAS, Executive and Synagro entered into the Employment Contract as of
March 1, 2002 when he was hired as the Company’s President and Chief Operations
Officer;
     WHEREAS, Executive was promoted by the Company’s Board of Directors from
President and Chief Operating Officer to Chief Executive Officer;
     WHEREAS, Executive and Synagro desire to amend the Employment Contract in
certain respects as more specifically set forth below to reflect Executive’s
duties and responsibilities as Chief Executive Officer; and
     WHEREAS, capitalized terms not defined herein shall have the meanings given
to them in the Employment Contract.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and covenants set forth herein, agree as follows:
     Amendments to Employment Contract.

  1.   The parties hereby agree to amend Section “1 Employment” in it’s entirety
to read as follows:

     “During the Employment Period (as defined in Section 4 hereof), the Company
shall employ Executive, and Executive shall serve, as Chief Executive Officer of
the Company. Executive’s principal place of employment shall be at the Company’s
principal corporate offices in Houston, Texas during the Employment Period.

  2.   The parties hereby agree to amend Section “2 Compensation” in part as
follows:

     The annual base salary stated in Section 2 is hereby changed from
“$240,000” to read “$265,200.”

  3.   The parties hereby agree to amend Section “3 Duties and Responsibilities
of Executive” in it’s entirety to read as follows:

“During the Employment Period, Executive shall devote his services full time to
the

1



--------------------------------------------------------------------------------



 



business of the Company and perform the duties and responsibilities assigned to
him by the Board of Directors to the best of his ability and with reasonable
diligence. In determining Executive’s duties and responsibilities, the Board of
Directors shall act in good faith and shall not assign duties and
responsibilities to Executive that are not appropriate or customary with respect
to the position of Executive hereunder. This Section 3 shall not be construed as
preventing Executive from engaging in reasonable volunteer services for
charitable, educational or civic organizations, or from investing his assets in
such form or manner as will not require a material amount of his services in the
operations of the companies or businesses in which such investments are made.”

  4.   The parties hereby agree to amend Section “4 Term of Employment” in part
as follows:

The Term of Employment stated in Section 4 is hereby changed from “12
consecutive months” to read “24 consecutive months.” All places in the
Employment Contract where the Term of Employment refers to “12 months” are
hereby changed to “24 months.”

  5.   The parties hereby agree to amend Section “6 Rights and Payments upon
Termination” in part as follows:

The first paragraph of sub-section 6(b) Severance Payment is amended in it’s
entirety to read as follows: “Notwithstanding any other provision of this
Agreement to the contrary, in the event that: (i) Executive’s employment
hereunder is terminated by the Company at any time for any reason except (A) for
Cause (as defined below) or (B) Executive’s death or Disability (as defined
below) or (ii) Executive terminates his own employment hereunder at any time for
Good Reason (as defined below), then, in either such event, Executive shall be
entitled to receive, and the Company shall be obligated to pay, a lump sum cash
payment equal to two hundred percent (200%) of the sum of X and Y. For purposes
of the immediately preceding sentence, X is the present value of Executive’s
annual salary pursuant to Section 2 or the annual salary then being paid to him,
whichever is greater, and Y is the Executive’s bonus payment(s) made by the
Company to the Executive in the Company’s fiscal year immediately preceding the
fiscal year in which his termination of employment occurred. For purposes of the
immediately preceding sentence, the “present value” of such annual salary shall
be determined in accordance with the regulations under Section 280G of the Code
(as defined below). Also, except as otherwise specifically provided in this
Section 6(b), such severance payment shall be in addition to, and shall not
reduce or offset, any other payments that are due to Executive from the Company
or any other source or under any other agreements, except any severance pay plan
or program maintained by the Company that covers employees generally. The
provisions of this Section 6(b) shall supersede any conflicting provisions of
this Agreement but shall not be construed to curtail, offset or limit
Executive’s rights to any other payments, whether contingent upon a Change in
Control (as defined below) or otherwise, under the Agreement or any other
agreement, contract, plan or other source of payment except as specifically
provided herein. In

2



--------------------------------------------------------------------------------



 



addition, in the event of a Change in Control, Executive shall be entitled to
receive the bonus payment described in Section 9 hereof, if applicable.”

  6.   “To achieve the goals and objectives set out in the Recitals, which are
incorporated into this Agreement as though more fully set forth in this Section,
Synagro and Executive agree that for so long as Executive remains employed by
Synagro and for thirty-days thereafter, in the event that:

  (i)   Executive’s employment hereunder is terminated by the Company at any
time for any reason except (A) for Cause or (B) Executive’s death or Disability;
    (ii)   Executive terminates his own employment hereunder at any time for
Good Reason; or     (iii)   a Change of Control (not otherwise waived pursuant
to this Agreement) occurs

Executive shall be entitled to receive, and the Company shall be obligated to
elect at its option to either (a) issue options to purchase a certain number
registered shares of the Company’s common stock (the “Base Option Amount”) at an
exercise price of $2.50 per share which shall be fully vested but
non-transferable and which shall expire, notwithstanding any agreement or
arrangement to the contrary, 90 days from the date of issue; (b) a number of
registered shares (if the Company is publicly traded at such time) of the
Company’s common stock equal to the result of (A) the product of (x) the Base
Option Amount and (y) the Fair Market Value per share of the Company’s common
stock less $2.50 divided by (B) the Fair Market Value per share of the Company’s
common stock; or (c) a cash payment equal to (x) the Fair Market Value of the
Company’s common stock per share less $2.50 multiplied by (y) the Base Option
Amount (alternatives (a), (b) and (c) collectively, the “Option Payment”). As a
condition to receiving the Option Payment, Executive must surrender all other
options to purchase Synagro common stock that he has been granted. However, the
Option Payment shall not be required to be made if Executive has, at any time,
whether before or after the date of this agreement, been granted (for purposes
hereof, existing options which are repriced to an exercise price of $2.50 shall
be deemed to be re-granted) options to purchase an aggregate amount of shares of
common stock of Synagro equal to the Base Option Amount with an average strike
price of $2.50 or less. For purposes hereof, “Fair Market Value” shall mean,
with respect to any date on which any determination of Fair Market Value is to
be made, the average closing price of shares of the Company’s common

3



--------------------------------------------------------------------------------



 



stock sold on the NASDAQ National Market System during the previous 21 trading
days. For purposes hereof, “Base Option Amount” is equal to the total number of
outstanding options that had been issued to Executive by Synagro.
For purposes of this Section, “Cause”, “Change in Control”, “Disability” and
“Good Reason” shall have the meanings ascribed to such terms in the Employment
Contract.”
     Ratification. Except as expressly amended by this Amendment, the Employment
Contract shall remain in full force and effect. None of the rights, interests
and obligations existing and to exist under the Employment Contract are hereby
released, diminished or impaired, and the parties hereby reaffirm all covenants,
representations and warranties in the Employment Contract.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first above written.

            SYNAGRO TECHNOLOGIES, INC., a Delaware corporation
        By:   /s/ ALVIN L. THOMAS         Alvin L. Thomas   

                  /s/ ROBERT C. BOUCHER, JR.       Robert C. Boucher, Jr.,     
     

4